 


109 HR 755 IH: To provide for the external regulation of nuclear safety and occupational safety and health responsibilities at any nonmilitary energy laboratory owned or operated by the Department of Energy.
U.S. House of Representatives
2005-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 755 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2005 
Mr. Costello (for himself, Mr. Calvert, Mr. Lipinski, Mr. Ehlers, Ms. Jackson-Lee of Texas, Ms. Woolsey, Ms. Eddie Bernice Johnson of Texas, Mr. Wu, and Mr. McNulty) introduced the following bill; which was referred to the Committee on Science, and in addition to the Committees on Energy and Commerce and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for the external regulation of nuclear safety and occupational safety and health responsibilities at any nonmilitary energy laboratory owned or operated by the Department of Energy. 
 
 
1.External regulation of Department
(a)Elimination of Department authorityEffective 2 years after the date of enactment of this Act, the Department shall have no regulatory or enforcement authority with respect to nuclear safety and occupational safety and health responsibilities assumed by the Nuclear Regulatory Commission under subsection (b) or by the Occupational Safety and Health Administration under subsection (c) at any nonmilitary energy laboratory owned or operated by the Department.
(b)Nuclear Regulatory Commission authority
(1)Nuclear safety regulatory and enforcement responsibilitiesEffective 2 years after the date of enactment of this Act, the Nuclear Regulatory Commission shall assume the nuclear safety regulatory and enforcement responsibilities of the Department under the Atomic Energy Act of 1954 with regard to nonmilitary energy laboratories owned or operated by the Department.
(2)Licensed entitiesFor the purposes of carrying out at nonmilitary energy laboratories owned or operated by the Department regulatory and enforcement responsibilities described in paragraph (1), the Nuclear Regulatory Commission may regulate, through licensing, certification, or other appropriate means, the Department’s contractors.
(3)DecommissioningA contractor operating a nonmilitary energy laboratory owned by the Department shall not be responsible for the costs of decommissioning that facility. No enforcement action may be taken against such contractor for any violation of Nuclear Regulatory Commission decommissioning requirements, if such violation is the result of a failure of the Department to authorize or fund decommissioning activities. The Nuclear Regulatory Commission and the Department shall, not later than 1 year after the date of enactment of this Act, enter into a memorandum of understanding establishing decommissioning procedures and requirements for nonmilitary energy laboratories owned or operated by the Department.
(4)AcceleratorsNotwithstanding the provisions of the Atomic Energy Act of 1954 (42 U.S.C. 2011 et. seq.), effective 2 years after the date of enactment of this Act, the Nuclear Regulatory Commission shall have exclusive regulatory authority over accelerators, other electronic sources of radiation not assigned to the Commission as of the date of enactment of this Act, accelerator-produced radioisotopes, and naturally occurring radioactive materials at nonmilitary energy laboratories, consistent with the authorities granted the Nuclear Regulatory Commission in the Atomic Energy Act of 1954. Until such time as the Commission has completed a rulemaking for the foregoing equipment and radioisotopes, nonmilitary energy laboratories shall be required to meet the requirements stipulated in a license for the facility.
(5)AdministrationThe responsibilities assumed by the Nuclear Regulatory Commission under this subsection shall be administered by the Nuclear Regulatory Commission, not by States.
(6)Judicial reviewSection 189 b. of the Atomic Energy Act of 1954 (42 U.S.C. 2239(b)) is amended by adding the following paragraph after paragraph (4):

(5)Any final order or regulation of the Commission establishing standards to govern nonmilitary energy laboratories owned or operated by the Department of Energy that is issued to implement the Commission’s responsibilities under the Act which enacted this paragraph, and any final determination of the Commission relating to whether a nonmilitary energy laboratory owned or operated by the Department is in compliance with such standards and all applicable Commission regulations or orders..
(7)Employee protectionAny Department contractor operating a nonmilitary energy laboratory that is regulated by the Nuclear Regulatory Commission under this section shall be subject to section 211 of the Energy Reorganization Act of 1974 (42 U.S.C. 5851) to the same extent as any other employer subject to such section 211.
(8)Conflict of interestSection 170A of the Atomic Energy Act of 1954 (42 U.S.C. 2210a) applies to contracts, agreements, or other arrangements of the Nuclear Regulatory Commission proposed or entered into pursuant to its responsibilities assumed under this subsection.
(c)Occupational safety and health
(1)OSHA jurisdictionNotwithstanding section 4(b)(1) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 653(b)(1)), effective 2 years after the date of enactment of this Act, the Occupational Safety and Health Administration shall assume the exclusive regulatory and enforcement responsibilities of the Department relating to matters covered by the Occupational Safety and Health Act of 1970 with regard to all nonmilitary energy laboratories owned or operated by the Department, except as provided in paragraph (2). The responsibilities assumed by the Occupational Safety and Health Administration under this subsection shall be administered by the Occupational Safety and Health Administration, not by States. Any Department contractor operating such a laboratory shall, with respect to matters relating to occupational safety and health, be considered to be an employer for purposes of the Occupational Safety and Health Act of 1970.
(2)Regulation of hazards containing radiological and non-radiological componentIf a hazard at a nonmilitary energy laboratory owned or operated by the Department presents a risk of occupational exposure and contains both a radiological and non-radiological component, the Occupational Safety and Health Administration and the Nuclear Regulatory Commission shall, effective 2 years after the date of enactment of this Act, share regulatory and enforcement responsibilities with respect to the hazard in accordance with the memorandum of understanding entered into pursuant to subsection (d).
(d)Memorandum of understandingThe Nuclear Regulatory Commission and the Occupational Safety and Health Administration shall, not later than 1 year after the date of enactment of this Act, enter into and transmit to the Congress a memorandum of understanding to govern the exercise of their respective authorities over nuclear safety and occupational safety and health at nonmilitary energy laboratories owned or operated by the Department.
(e)Civil penaltiesThe Department’s contractor operating a nonmilitary energy laboratory owned or operated by the Department shall not be liable for civil penalties under the Atomic Energy Act of 1954 or the Occupational Safety and Health Act of 1970 for any actions taken before the date of transfer of regulatory authority under this section, pursuant to the instructions of a Federal agency in preparation for the transfer of regulatory and enforcement responsibilities required by this section.
(f)IndemnificationThe Secretary shall continue to indemnify nonmilitary energy laboratories owned or operated by the Department in accordance with the provisions of section 170 d. of the Atomic Energy Act of 1954.
(g)Department reporting requirementNot later than 18 months after the date of enactment of this Act, the Secretary shall transmit to the Congress a plan for the termination of the Department’s regulatory and enforcement responsibilities for nonmilitary energy laboratories owned or operated by the Department required by this section. The report shall include—
(1)a detailed transition plan, drafted in coordination with the Nuclear Regulatory Commission and the Occupational Safety and Health Administration, giving the schedule for termination of self-regulation authority as outlined in subsection (a), including the activities to be coordinated with the Nuclear Regulatory Commission and the Occupational Safety and Health Administration;
(2)a description of any issues remaining to be resolved with the Nuclear Regulatory Commission, the Occupational Safety and Health Administration, or other external regulators, and a timetable for resolving such issues by the authority transfer date established under this section; and
(3)an estimate of—
(A)the annual cost of administering and implementing self-regulation of the nuclear safety and occupational safety and health responsibilities described in subsections (b) and (c) at nonmilitary energy laboratories owned or operated by the Department;
(B)the number of Federal and contractor employees administering and implementing such self-regulation; and
(C)the extent and schedule by which the Department and the staffs at its nonmilitary energy laboratories will be reduced as a result of implementation of this section.
(h)General accounting office reporting requirementThe Comptroller General of the United States shall periodically report to the Congress on the progress made in implementing this section. The Comptroller General shall provide a report not later than 20 months after the date of enactment of this Act on the Department’s transition plan, and not later than 26 months after the date of enactment of this Act on the implementation of Nuclear Regulatory Commission and Occupational Safety and Health Administration regulations in the nonmilitary energy laboratories.
(i)DefinitionsFor purposes of this section—
(1)the term Department means the Department of Energy;
(2)the term nonmilitary energy laboratory means—
(A)Ames Laboratory;
(B)Argonne National Laboratory;
(C)Brookhaven National Laboratory;
(D)Fermi National Accelerator Laboratory;
(E)Lawrence Berkeley National Laboratory;
(F)Oak Ridge National Laboratory;
(G)Pacific Northwest National Laboratory;
(H)Princeton Plasma Physics Laboratory;
(I)Stanford Linear Accelerator Center; or
(J)Thomas Jefferson National Accelerator Facility; and
(3)the term Secretary means the Secretary of Energy.  
 
